Citation Nr: 1760813	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  16-00 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date prior to March 6, 2012 for the grant of service connection for posttraumatic stress disorder with panic disorder and unspecified depressive disorder (hereinafter referred to as PTSD).

2.  Entitlement to service connection for headaches, to include as secondary to PTSD.

3.  Entitlement to an initial evaluation in excess of 50 percent for PTSD.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 2009 to March 2012.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2014 and September 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This appeal has been advanced on the Board's docket.  38 U.S.C. § 7107(a)(2) (2012); 38 C.F.R. § 20.900(c) (2017).  

In a June 2014 rating decision, the RO in Nashville, Tennessee, granted service connection for PTSD.  The Veteran did not explicitly disagree with this determination; instead, she filed a new claim for an increased rating in January 2015.  An April 2015 rating decision issued by the RO in Winston-Salem, North Carolina, denied an increased evaluation.  Later that month, the Veteran filed a notice of disagreement with, inter alia, the rating and effective date for PTSD; she specified that she was disagreeing with the April 2015 rating decision.  In a December 2015 statement of the case, the RO in Winston-Salem, North Carolina, interpreted the notice of disagreement to apply to the June 2014 rating decision, even though disagreement with that rating decision was not specified therein, because it had be received within a year of notice of that initial denial.  As a result, the claim for an increased evaluation for PTSD is considered an appeal of an initial rating and the claim for an earlier effective date for the grant of service connection is not considered a free-standing claim.  This determination was most favorable to the Veteran, and it will not be disturbed by the Board.

The appeal was last adjudicated in a December 2015 statement of the case.  In June 2016, the Veteran submitted new and pertinent evidence and argument.  Accompanied with this submission was a waiver of initial consideration of this evidence by the agency or original jurisdiction (AOJ).  
The issues of entitlement service connection for headaches and to an increased evaluation for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's original claim of service connection for PTSD was received within a year of discharge from service, and the grant of service connection for PTSD was based on this application.  The effective date for the grant of service connection for PTSD is set as the day following discharge from service.


CONCLUSION OF LAW

An effective date prior to March 6, 2012 for the grant of service connection for PTSD is not warranted.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

The Veteran seeks an effective date prior to March 6, 2012 for the grant of service connection for PTSD.  For the reasons that follow, the Board finds that an earlier effective date is not warranted.

Generally, "the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C. § 5110(a) (2012); see 38 C.F.R. § 3.400 (2017).  The effective date for an award based on an original claim of compensation shall be the "[d]ay following separation from active service or date entitlement arose if [the] claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later."  38 C.F.R. § 3.400(b)(2)(i).

Here, the Veteran was discharged from active service on March 5, 2012.  An application for compensation benefits, to include a claim of service connection for PTSD, was received by VA on August 20, 2012.  The receipt of this original claim for compensation was within one year of separation from service, and service connection for PTSD was granted based on this application.  Accordingly, the effective date of service connection was properly set as the day following separation from service.  See June 2014 rating decision.  This is the earliest effective date for the grant of service connection for PTSD allowed under VA law and regulations.  Accordingly, the claim is denied.


ORDER

An effective date prior to March 6, 2012 for the grant of service connection for PTSD is denied.


REMAND

I.  Headaches

VA treatment records indicate the Veteran receives private medical treatment for her headaches.  See, e.g., VA treatment record (4/16/2013).  Remand is required in order to attempt to obtain these records.  38 C.F.R. § 3.159(c)(1).

The Veteran underwent a VA examination in July 2014.  The examiner diagnosed migraine headaches, and opined that they were less likely than not related to service.  The examiner reasoned that the Veteran had no headaches in service.  The first documented headache was after service and it was non-migraine in description.  The first onset of migraine diagnosis was in April 2014, over two years after discharge from service.  The examiner opined that the headaches are caused by her lifestyle choices of abuse.

The Veteran submitted a Headaches (Including Migraine Headaches) Disability Benefits Questionnaire (DBQ) dated June 2016.  This was not an in-person evaluation, and it was completed by a private physician.  The examiner opined that it was at least as likely as not that the Veteran's migraines are caused by her service-connected PTSD.  The examiner noted that she has a diagnosis of PTSD and migraines.  The examiner indicated that when he spoke with the Veteran she reported that when her PTSD is bothering her she notices it brings on a headache.  The examiner reasoned that it is well established that mental disorders both cause and aggravate headaches, and the relationship is discussed in the article "Traumatic Stressors and Post-Traumatic Stress Disorder Symptoms in Headache Patients."

The Board makes several findings.  First, as noted above, the record is incomplete as there appear to be outstanding private treatment records.  As a result, both the VA examiner and the private physician were unable to review the Veteran's entire medical history.  Second, the VA examiner's negative opinion is largely predicated on the absence of contemporaneous medical records during service, effectively disregarding the Veteran's statements to the contrary.  Third, the DBQ completed by the private examiner indicates that there may be a relation between the Veteran's migraines and her service-connected PTSD; however, the Board requires further development regarding this connection.  In reaching his determination, the private examiner relied on a conclusory statement that mental disorders both cause and aggravate headaches.  The examiner also cited to a medical article, which upon review shows a study of headache patients was conducted and within the sample population there was found to be a higher prevalence (almost 64 percent) of patients with exposure to traumatic stressors.  The article does not explicitly say that headaches, in general, are proximately caused or aggravated by PTSD or related stressors.

On remand, the Veteran should be scheduled for a new VA examination.  The examiner should provide a linkage opinion that considers both direct and secondary theories of entitlement.

II.  PTSD

The Veteran seeks an initial evaluation in excess of 50 percent for PTSD.  VA treatment records indicate the Veteran receives private medical treatment for her PTSD.  See, e.g., VA treatment record (1/8/2014) (private outpatient treatment by Dr. Kim Rogers at Milestone) and VA treatment record (1/4/2014) (medical records indicate one prior inpatient psychiatric hospitalization at a private hospital as well as treatment by a non-VA affiliated psychologist) and VA treatment record (4/3/2013) (non-VA hospitalization notice of admission for psychiatric problems at Rowan Regional Medical Center).  Remand is required in order to attempt to obtain these records.  38 C.F.R. § 3.159(c)(1).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any outstanding VA treatment records.

2.  Contact the Veteran and request that she identify and submit, or authorize VA to obtain, all pertinent non-VA medical treatment for her headaches and psychiatric disorders.  This includes records related to psychiatric hospitalization at Rowan Region Medical Center, outpatient psychiatric treatment by Dr. Kim Rogers at Milestone, and any private treatment for headaches.  If any records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  After obtaining any private treatment records, schedule the Veteran for a VA examination to determine the nature and etiology of her headaches.  The entire claims file, to include a copy of this REMAND, must be reviewed in conjunction with the examination.

The examiner is asked to answer the following questions regarding the etiology of the headaches:

(A)  Is it at least as likely as not (a 50 percent or greater probability) that they were incurred in, or are otherwise related to, active service?

The Veteran's lay statements should be considered.  A negative opinion should not be predicated on the absence of contemporaneous records of headache treatment in service, though absence of such records may be considered among other factors.

(B)  Is it at least as likely as not that they were proximately caused or aggravated by service-connected PTSD?

This question requires two opinions: one for proximate causation and a second for aggravation.  The term "aggravation" means a permanent worsening of a disability beyond its natural progression.  If aggravation is found, then, to the extent possible, the examiner should attempt to establish a baseline level of severity of the headaches prior to aggravation by PTSD.

The examiner should discuss the etiological opinion provided in the June 2016 DBQ, as well as the medical article submitted in support of the opinion titled "Traumatic Stressors and Post-Traumatic Stress Disorder Symptoms in Headache Patients."

A complete rationale must be provided for all opinions expressed.  The rationale should consider the pertinent evidence of record, to include the Veteran's statements.

4.  Finally, and after conducting any additional, appropriate development, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


